Exhibit 10.31

EXECUTION COPY

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”.

SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
(I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
DISCLOSED.

AMENDMENT NO. 1 TO

LICENSE AND COLLABORATION AGREEMENT

THIS AMENDMENT NO. 1 TO LICENSE AND COLLABORATION AGREEMENT (this “Amendment”)
dated as of April 4th, 2019 (the “Amendment Date”), is entered into between
REGENERON PHARMACEUTICALS, INC., a New York corporation (“Regeneron”), with a
place of business at 777 Old Saw Mill River Road, Tarrytown, New York 10591, and
ADICET BIO, INC. , a Delaware corporation (“Adicet”), with a place of business
at 200 Constitution Drive, Menlo Park, California 94025 (with each of Regeneron
and Adicet referred to herein individually as a “Party” and collectively as the
“Parties”).:

A. The Parties entered into the License and Collaboration Agreement dated as of
July 29, 2016 (the “Agreement”). All terms used, but not defined, herein shall
have the respective meanings set forth in the Agreement.

B. The parties now desire to amend the Agreement in certain respects on the
terms and conditions set forth below.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties hereby amend the Agreement and otherwise
agree as follows:

1. Amendments.

1.1 Section 1.48 of the Agreement is amended and restated to read in full as
follows:

1.48 “Competing Product” shall mean with respect to a Collaboration Target , an
ICP [***] (i) that comprises at least [***] human immune gamma delta T cells,
and that contains a Targeting Moiety that Binds to such Collaboration Target,
but (ii) that is not a Co-Funded Product or a Royalty Product.

1.2 Section 1.92 of the Agreement is amended to add the following sentence
immediately following the end thereof:

Mice Derived Adicet Targeting Moiety additionally shall include a Targeting
Moiety (x)(i) that Binds to a Target that becomes a Terminated Target pursuant
to clause (i) of Section 4.1(f); but only if Adicet has designated an ICP
comprising such Targeting Moiety as a clinical product candidate meeting the
candidate declaration criteria set forth on Schedule 7 and has requested a
meeting with a Regulatory Authority regarding such

 

1



--------------------------------------------------------------------------------

ICP before such Collaboration Target becomes a Terminated Target, and (ii) that
was transferred by Regeneron to Adicet in the course of the Research Program
with respect to such Target and was actually incorporated into such clinical
product candidate; or (y) that is a derivative, fragment or modification of a
molecule described in the foregoing subclause (x) made by or on behalf of Adicet
and Binds to the same Terminated Target as the molecule described in
subclause (x).

1.3 Section 1.140(a) of the Agreement is amended and restated as follows:

(a) With respect to each Adicet Royalty Product or Mice Derived Adicet ICP
Product incorporating a Mice Derived Adicet Targeting Moiety covered by the
second sentence of Section 1.92 (and for clarity, Section 1.140(d) shall not
apply), in each country, the period commencing on the First Commercial Sale of
such Adicet Royalty Product in such country and continuing until the later of
(i) the expiration of the last Valid Claim Covering [***] such Adicet Royalty
Product included in the Patent Rights comprising Adicet Product IP or the Patent
Right licensed by Regeneron to Adicet in accordance with Section 5.1, or
(ii) twelve (12) from the First Commercial Sale of such Adicet Royalty Product
in such country;

1.4 Section 2.2(b) of the Agreement is amended and restated to read in full as
follows:

(b) Regeneron may, by written notice to Adicet given at any time after [***],
terminate the Research Program in its entirety and end all performance of the
Research Plan Activities, in each case upon at least [***] advance written
notice.

1.5 Section 2.2(d) of the Agreement is deleted in its entirety.

1.6 Section 2.5(d) of the Agreement is deleted in its entirety.

1.7 Section 2.5(e)(ii) of the Agreement is amended and restated to read in full
as follows:

(ii) Rejected Targets. If a Party does not agree to include a Target nominated
by the other Party as a Collaboration Target within [***] after such Target is
nominated in writing by the other Party, then such rejected Target shall be
subject to the exclusivity restrictions set forth in Section 4.1(d) or
Section 4.1(e) (as applicable).

1.8 Section 4.1(d)(i) of the Agreement is amended to remove the words “or
Evaluation Target”.

1.9 Section 4.1(d)(ii) of the Agreement is amended to remove the words “or
Evaluation Target”.

1.10 Section 4.1(e) of the Agreement is amended to remove the words “or
Evaluation Target”.

 

2



--------------------------------------------------------------------------------

1.11 Section 5.1(a)(ii) is amended to add the following sentence immediately
following the end thereof:

This license from Regeneron to Adicet in this Section 5.1(a)(ii) for Adicet
Royalty Products is only for Adicet Royalty Product that is an ICP [***]
comprising of at least [***] human immune gamma delta T cells (“Gamma Delta
ICP”). For clarity, Regeneron grants no rights to Adicet under this
Section 5.1(a)(ii) under the Regeneron IP to ICPs other than Gamma Delta ICPs.

1.12 The first sentence of Section 5.1(d)(i) of the Agreement is amended to read
in full as follows:

During the Target Selection Term and thereafter until [***], Regeneron hereby
grants to Adicet: (A) a worldwide non-exclusive license, without the right
sub-license, to use the Class 1 Licensed Mice or Class 2 Licensed Mice set forth
on Schedule 3 to generate and the Class 3 Licensed Mice to test (but not
generate) (i) during the Target Selection Term, Mice Derived Adicet Targeting
Moieties against up to [***]Non-Collaboration Targets, except that without
limiting Adicet’s exclusivity obligations in Article 4, the foregoing limitation
shall not apply to Class 3 Licensed Mice and (ii) thereafter until [***], Mice
Derived Adicet Targeting Moieties against Non-Collaboration Targets; and (B) a
worldwide non-exclusive license with the right to sublicense to make, use and
import the Mice Derived Adicet Targeting Moieties generated or tested pursuant
to clause (i) of this Section 5.1(d)(i)(A) and Mice Derived Adicet Targeting
Moieties described in the second sentence of Section 1.92 (i) to develop, make,
have made, use and import Mice Derived Adicet ICP Products, (ii) to offer for
sale and sell Mice Derived Adicet ICP Products in Finished Product Form, and
(iii) to sell or transfer Mice Derived Adicet ICP Products (other than in
Finished Product Form) solely to its Affiliates or sublicensees for such
Affiliates’ or sublicensees’ developing, making, having made, using and
importing Mice Derived Adicet ICP Products, and offering for sale or selling
Mice Derived Adicet ICP Products in Finished Product Form, in each case during
the Term, in accordance with the terms of this Agreement, anywhere in the world
and for no other purpose.

1.13 Section 5.1(d)(ii) is amended to add the following sentence immediately
following the end thereof:

The provisions of this Section 5.1(d)(ii) shall not apply to any Mice Derived
Adicet Targeting Moiety described in the second sentence of Section 1.92.

1.14 Section 5.4 is amended to add the following sentence immediately following
the end thereof:

For clarity, Regeneron grants no rights to Adicet under Section 5.1(a)(ii) under
the Regeneron IP to ICPs other than Gamma Delta ICPs.

 

3



--------------------------------------------------------------------------------

1.15 Section 14.2 of the Agreement is amended and restated to read in full as
follows:

14.2 Research Program Funding. Unless the Research Program is terminated
pursuant to Section 2.2, (a) Regeneron shall pay Adicet an annual research
funding fee of five million Dollars ($5,000,000) on each of the first and second
anniversaries of the Effective Date, (b) Regeneron shall pay Adicet the
additional one-time fee of [***] upon the filing of the first IND for a
Collaboration ICP, provided that such IND filing occurs on or before [***]; and
(c) Regeneron shall pay Adicet the additional one-time fee of [***] upon the
designation by Adicet of a second Collaboration ICP as a clinical product
candidate hereunder meeting the candidate declaration criteria set forth on
Schedule 7 and the request by Adicet of a meeting with a Regulatory Authority
regarding such ICP, provided that such designation and request occurs on or
before [***]. Adicet shall submit to Regeneron an invoice for each payment and
Regeneron shall remit payment by the later of the date specified in the
preceding sentence or ten (10) Business Days after receipt of such invoice,
except that if the milestone in clause (c) in the previous sentence is achieved
prior to [***], Regeneron shall not be obligated to make the payment associated
with such milestone until [***]. Adicet shall use the research funding fees it
receives from Regeneron pursuant to this Section 14.2 to fund activities related
to the Research Program.

1.16 The first sentence of Section 14.3(a) is amended to read in full as
follows:

For each Quarter during the applicable Royalty Term, Adicet shall pay
non-refundable, non-creditable royalties to Regeneron on Net Sales of Adicet
Royalty Products or Mice Derived Adicet ICP Product incorporating a Mice Derived
Adicet Targeting Moiety covered by the second sentence of Section 1.92 during
such Quarter (and for clarity, Section 14.6 shall not apply), on a Collaboration
Target-by-Collaboration Target basis, equal to the following percentage of Net
Sales:

1.17 The Agreement is amended to add Section 16.1(g), immediately following
16.1(f):

(g) With respect to a Mice Derived Adicet ICP Product incorporating a Mice
Derived Adicet Targeting Moiety covered by the second sentence of Section 1.92
(and for clarity, Section 16.1(b) shall not apply) Regeneron shall continue to
own all right, title and interest in such Mice Derived Adicet Targeting Moiety
and Adicet shall have no rights under this Article 16 with respect thereto;

1.18 Section 16.4(h) of the Agreement is amended and restated to read in full as
follows:

(h) In the event there is a Product Infringement where (i) at the time of notice
of such Product Infringement, a Party or its Affiliate or licensee is developing
or selling a product that is not a Product and which is covered by one or more
of the potentially infringed Patents involved in the Product Infringement, and
(ii) such Party reasonably believes the pursuit of such litigation with respect
to such Product Infringement is

 

4



--------------------------------------------------------------------------------

reasonably likely to have a material adverse effect on such other product, then
(A) such Party, upon notice to the other Party, shall have the right not to
pursue litigation with respect to such Product Infringement or shall have the
right to require the other Party not to pursue litigation with respect to such
Product Infringement, and (B) the other Party shall not have any rights to
assume the Lead Litigation Party status with respect to such Product
Infringement or to otherwise pursue such Product Infringement, and thereafter
the potentially infringed Patents involved in the Product Infringement shall no
longer be considered for purposes of calculating the Royalty Term for any
Product.

1.19 The Agreement hereby is amended to add Schedule 7, in the form attached
hereto as Schedule 7, immediately following Schedule 6.

2. Miscellaneous.

2.1 This Amendment shall be effective for all purposes as of the Amendment Date.
Except as otherwise expressly modified by this Amendment, the Agreement shall
remain in full force and effect in accordance with its terms.

2.2 This Amendment may be executed in counterparts, each of which shall be
deemed to be an original and together shall be deemed to be one and the same
agreement.

2.3 This Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of law provisions
thereof.

2.4 The effectiveness of this Amendment is contingent upon Regeneron investing
at least ten million Dollars ($10,000,000) in the next Qualified Financing (as
defined in the Side Letter Agreement dated as of July 29, 2016 between the
Parties) by Adicet under the terms that are generally consistent with the term
sheet attached hereto as Exhibit A, including that existing investors of Adicet
other than Regeneron invest at least $20,000,000 and new investors invest at
least $10,000,000, provided that the applicable Qualified Financing Stock
Purchase Agreement (as defined in the Side Letter Agreement dated as of July 29,
2016 between the Parties) is signed by Adicet and all investors therein (other
than Regeneron) an closes by October 15, 2019 (and only if an initial closing
occurs by then, such conditions are met by the initial closing) . If the
conditions set forth in the previous sentence are met, but Regeneron fails to so
invest in accordance with the previous sentence, then at the time of closing
such round of equity financing by Adicet, this Amendment automatically shall
terminate and be void ab initio.

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
as of the date first set forth above.

 

REGENERON PHARMACEUTICALS, INC. By:   /s/ Nouhad Husseini Name:   Nouhad
Husseini Title:   VP, Business Development

 

ADICET BIO, INC. By:   /s/ Anne Altmeyer Name:   Anne Altmeyer Title:   Chief
Business Officer

 

6



--------------------------------------------------------------------------------

SCHEDULE 7

CANDIDATE DECLARATION CRITERIA

[***]

 

7



--------------------------------------------------------------------------------

EXHIBIT A

SERIES B TERM SHEET ATTACHED

[ATTACHED]

 

8